ADKINS, Justice.
This appeal is from a judgment of conviction rendered in the County Court of Orange County, Florida. Defendant was found guilty of violating the “open profanity” statute, Section 847.04, Florida Statutes (1975). By denying a Motion to Dismiss, the trial judge passed upon the constitutionality of the statute. Defendant’s appeal to the circuit court was properly transferred to this Court. We have jurisdiction. Article V, Section 3(b)(1), Florida Constitution.
This Court having recently held Section 847.04, Florida Statutes (1975) unconstitutional on its face reverses the judgment of the county court. See Brown v. State, 358 So.2d 16 (Fla.1978).
It is so ordered.
ENGLAND, C. J., and BOYD, OYER-TON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.